 SYLVANIAELECTRIC PRODUCTS INC.-357Relations Board hereby orders that the complaint issued hereinagainst the Respondent, The Kroger Co., Wabash, Indiana, be, and ithereby is, dismissed.CHAIRMAN HERZOG and MEDIBER STYLES took no part in the consid-eration of the above Decision and Order.SYLVANIA ELECTRIC PRODUCTS INC.andINTERNATIONAL UNION OFELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA,CIO,PETITIONER.CaseNo. 1-RC-2533.July24,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Leo J. Halloran,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner and the Intervenor, Local 1502 InternationalBrotherhood of ElectricalWorkers, AFL, are labor organizationsclaiming to represent employees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of production and maintenance em-ployees at the Employer's plant at Ipswich, Massachusetts.TheIntervenor and the Employer contend that their current contractoperates as a bar to the present petition.The Petitioner alleges thatthe contract is not a bar (1) because it contains an illegal unionsecurity clause, and (2) because of a schism within the.Intervenor'slocal organization.'1The Petitioner indicated at the hearing that there may be a third ground for holdingthe current contract invalid, namely, the contention that the contract is invalid unless theIntervenor was in compliance on the date of the execution of the contractandfor anentire year prior thereto.There is no merit in this contentionThe compliance recordof the Intervenor shows that it was in compliance on June13, 1951, thedate of executionof the contract,and that it had been notified of its achievement of compliance by theRegional Office of the Board on September 21, 1950,which was within 1 year of such date.The Mellin-Quincy ManufacturingCo., case, 98 NLRB 457, therefore does not apply.100 NLRB No. 50. 358DECISIONS OF NATIONALLABOR RELATIONS BOARD1.Theunion-security clauseOn June 13, 1951, the Employer and the Intervenorentered intoa contract to take effect June 1, 1951, until May 31, 1953.This con-tract contains the following union-securityclause:All employees shall be requiredto become and remain mem-bers in good standing of the Union, on or after the thirtieth dayfollowing the effective date of this Agreement.Any new em-ployees shall receive at least theminimum wagesunder this Agree-ment and shall be required (as a condition of employment) tomake application for membership in the Union thirty days fromthe date of employment at the expiration of the probation periodreferred to in Art. 5 Sec. 4. (30 days)The petitioner contends that the above clause is illegal because itfails to give employees hired between June 1 and 13, 1951, the re-quired 30 days in which to join the Union.We do not agree.Even if we assume, contrary to the contentions of the Employerand the Intervenor,' that the effective date for the purpose of apply-ing the union-security provision was June 1, 19.51, rather than June 13,1951, all employees hired between the two dates were new employeesunder the then existing contract, which in effect gave all new employeesthe required grace period.3As to those already employed on June 1,1951, they were presumably union members,' or if not unionmembers,all those hired since the execution of the 1948 contract had been given30 days in which to becomeunion members under a contract inexistenceon the date of their employment .5We find,therefore, nonecessity for applying the principle of theKresscase,6where theBoardheld that thegraceperiod must be computedfrom the date ofexecutionof the contractrather than from the effective date of theagreement,where sucheffective date is made retroactivefrom thedate of execution.'We therefore find no merit in the Petitioner's firstcontention.TThe Intervenor and Employer,claiming an alleged ambiguity as to the effective dateof the contract,take the position that the effective date for the purpose of the applicationof the union-security clause is the date of execution,June 13, 1951.8The 1950 contract which expired June 29, 1951,gave new employees the same graceperiod as the current contract.k Those employees hired prior to the 1948 contract were covered by the Intervenor's 1948contract where a closed-shop provision,which was valid under the Act as it then existed,effectively confined employment to union members.8 The Intervenor's contracts of 1948, 1949,and 1950 contained the same union-shopclause and contained the same provision as to new employees as the current contract.8Kress Dairy Inc.,98 NLRB 369.4 Because of our ruling herein,we find no necessity for considering the parole evidencepresented by the Employer at the hearing to resolve any ambiguity as to the Intent-of theparties with reference to the effective date for the application of the union-security clause. SYLVANIA ELECTRIC PRODUCTSINC.3592.The alleged schismAbout 2 months following the execution of the current contract,Petitioner's field representative was invited to come to Ipswich forthe purpose of explaining the CIO to a group of employees who weredissatisfied with the Intervenor.Several meetings were held at thehome of an employee of the Salem plant of the Employer, which is'represented by the Petitioner.At these and later organizationalmeetings held at Ipswich and attended by a considerable number ofintervenor members, the Petitioner's field representative explainedthat, in order to obtain a Board election, it was necessary to create aschism and obtain a vote of disaffiliation at a meeting called by theIntervenor for this purpose.Pursuant to this advice, request wasmade to the business agent of the Intervenor for such a meeting, whichwas denied.The field representative then suggested that the dis-sidents call such a meeting on their own.A committee for the CIOwas formed which distributed leaflets to employees.Some CIO lit-erature was posted on the bulletin,boards but this was immediately re-moved by adherents of the Intervenor.On the morning of November 15, 1951, leaflets, announcing the dis-affiliation meeting, were distributed to the employees as they enteredthe plant for work.The leaflets were supplemented by a sound truckwhich moved around the plant announcing the time and place of themeeting.The vice president of the Intervenor was designated bythe field representative to preside at the meeting.A prepared resolu-tionto disaffiliatefrom the Intervenor and affiliate with the Petitionerwas presented,seconded,and adopted. The Petitioner claims that 196employees voted for the resolution and none against.On November20, 5 days later,the regular monthly meeting of the Intervenor tookplace, attended by- some 100 members including the vice president ofthe Intervenor, who had presided-over the November 15 meeting.Al-though the dissidents, in order to obtain control of the proceedings andpromote disaffiliation, had attended these regular meetings, they werenot successful in accomplishing either objective or preventing theadoption of a vote of confidence for the Intervenor.At the hearing the parties stipulated that since the disaffiliationmeeting, the Company has continued to recognize the Intervenor, tobargain with it, to deal with it concerning grievances and matters ofgeneral concern to the employees, to check off dues for the Intervenor,and that the steward, officers, and executive board of the Intervenorhave continued to serve and represent the employees. It was alsotestified that no attempt has been made to substitute CIO officers forthose of the Intervenor, nor has the CIO group taken any action to 360DECISIONSOF NATIONAL LABORRELATIONS BOARDselect officers or to replace the stewards who have served prior to thedisaffiliation,No attempt has been made to take over the treasuryof the Intervenor or to deduct dues for the CIO."No charter has beenobtained from the- CIO for the dissatisfied group.The Intervenorhas continued to hold regular meetings and none of the employees,including the vice president, has resigned from the Intervenor.Thepetitioner group has no officers and holds no regularly scheduled meet-ings.The Petitioner contends that the foregoing events have given riseto such confusion and uncertainty with respect to the status of thebargaining representative at the Employer's plant as to warrant ourdirecting an election at this time under the "schism doctrine"as enun-ciated in theBoston Machinecase.9However, in this case,as inthe recentPhoenix Manufacturingcase,20,the circumstances are not such as to persuade us that an exception tothe contract-bar rule would serve any purpose, other than to permita dissident group of members to express their dissatisfaction withthe bargain made by the Intervenor holding the contract."-Thus, asstated above, the Intervenor is currently functioning as the reorgan-ized bargaining representative of the Employer's employees.Themere holding of a-meeting 12 at the suggestion of a field representativeof the Petitioner and the action taken by the dissident group on No-vember 15, 1951, are not, in our opinion, sufficient basis for findingthat the Local is defunct, or for applying the schism doctrine as enun-ciated in theBoston Mae hinecase 13We therefore conclude that-the current contract between the Em-ployer and the Intervenor constitutes a bar to an election at this time.As no question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, we shall dismiss thepetition..OrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.MEMBERSTYLES took no part in the consideration of the aboveDecision and Order.The CIO did request that the Employer hold the dues in escrow until the outcome ofthisproceedingY Boston Machine Works,89 NLRB 59.10Phoenix Manufacturing Company,98 NLRB 803.11West Steel Casting Company,98 NLRB 153.12Phoenix Manufacturing Company, supra.1SBoston MachineWorks,supra.